GabbERT, J.,
specially concurring:
Waiving the question of whether the testimony of the witnesses, Bacon and Harris, introduced by the prosecution after the defendant closed his case was or was not rebuttal, in the ordinary acceptation of that term, it was error to admit it, in the circumstances of this case. It was clearly competent as testimony in chief. The prosecution knew of it before the trial commenced, and the names of the witnesses giving it should have been en*454dorsed upon the information, because of the provisions of the Criminal Code, section 1432b, Mills’ Stats., (Supp.). This section requires the district attorney to endorse upon the information the names of all witnesses known to him at the time it is filed, and the names of such other witnesses as may become known to him, before the trial. The section further provides that these requirements do not preclude the calling of witnesses whose names or the materiality of whose testimony are first learned by the district attorney at the trial. The facts, however, are such that the exception does not apply to the testimony of the witnesses, Bacon and Harris. Under these facts the plain mandate of the section referred to required the prosecution to endorse the names of these witnesses upon the information before the trial commenced to make their testimony available for the people. The purpose of this requirement is to advise a defendant, before going to trial, of the names of those who will be called by the people to prove their case, and he can not be deprived of this right unless a witness called at the trial by the prosecution whose name is not on the information falls within the exception.
It is not necessary to gO' into the reasons for this provision. It is a right expressly conferred by statute for the benefit of one on trial for a crime, and can not be taken away without his consent.